                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 7

ART VAN FURNITURE, LLC, et al.,1                                Case No. 20-10553 (CSS)

                                    Debtors.                    Jointly Administered




          NOTICE OF HEARING TIME CHANGE FOR MAY 27, 2020 HEARING
                    (NEW TIME: MAY 27, 2020 AT 11:30 A.M.)

                  PLEASE TAKE NOTICE that the hearing previously scheduled for May 27,

2020 at 11:00 a.m. (prevailing Eastern Time) has been rescheduled by the Court to May 27, 2020

at 11:30 a.m. (prevailing Eastern Time) before the Honorable Christopher S. Sontchi, Chief

United States Bankruptcy Court Judge, at the United State Bankruptcy Court for the District of

Delaware, 824 North Market Street, Fifth Floor, Courtroom No. 6, Wilmington, Delaware

19801.

                  PLEASE TAKE FURTHER NOTICE that all matters previously scheduled for

the May 27, 2020 hearing will now be heard on May 27, 2020 at 11:30 a.m. (prevailing Eastern

Time).




1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.


DOCS_DE:228814.1 05233/003
Dated: May 26, 2020          PACHULSKI STANG ZIEHL & JONES LLP

                             /s/ Colin R. Robinson
                             Bradford J. Sandler (DE Bar No. 4142)
                             Colin R. Robinson (DE Bar No. 5524)
                             Peter J. Keane (DE Bar No. 5503)
                             919 N. Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, DE 19899 (Courier 19801)
                             Telephone: (302) 652-4100
                             Facsimile: (302) 652-4400
                             Email:      bsandler@pszjlaw.com
                                         crobinson@pszjlaw.com
                                         pkeane@pszjlaw.com

                             Counsel to Alfred T. Giuliano,
                             Chapter 7 Trustee




DOCS_DE:228814.1 05233/003
